Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page1of1i5 PagelD1

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
TEXAS-AMARILLO DIVISION NORTHERN DISTRICT OF TEXAS
FILED
-9
Marcus A. Murphy, § DEC 2020 .
Pro Se Plaintiff § ari U.S. DISTRICT CoURN™
, Deputy
§
: et tage
Vv § Civil Action 2, 2 0 C V “ a “ee Z
§
Arturo Hernandez, Dustin Sisneros, §
& Cable One, Inc./Sparklight, §
Defendants §

CIVIL COMPLAINT FOR COMPENSATORY DAMAGES

I. Introduction

({ 1.) Here comes now Marcus A. Murphy, Pro Se Plaintiff, and offers this Civil-
Complaint for Compensatory-Damages against Arturo Hernandez, Dustin Sisneros, & Cable
One, Inc./Sparklight, Defendants. Plaintiff-Murphy is a resident/citizen of Colorado; and

Defendants-Hernandez & Sisneros are residents/citizens of Texas, & Defendant Cable-

1332) Civil-Complaint alleges Present & Future Monetary-Damages suffered by Plaintiff and

caused by Defendants.

One/Sparklight is a corporate resident/citizen of Arizona. This diversity-jurisdiction (28 USC §
Page 1 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page 2of15 PagelD 2

A.Plaintiff-Information

(q 2.) Marcus Allen Murphy, 5795 Southmoor Dr Lot 53, Fountain, CO 80817,
(720) 256-0991, MarcusMurphy1975@hotmail.com, County of Residence: El Paso, Attorney:
N/A-Pro Se. Plaintiff, Marcus Allen Murphy, has resided at 5795 Southmoor Dr Lot 53,

Fountain, CO 80817, since August of 2016.
B. Defendant-Information

(q 3.) Arturo Hernandez, 304 Garrett St., Borger, TX 79007, Phone #: Unknown,

e-mail: Unknown, County of Residence: Hutchinson, Attorney: Unknown.

Dustin Sisneros, 302 Garrett St., Borger, TX 79007, Phone #: Unknown, e-mail: Unknown,
County of Residence: Hutchinson, Attorney: Unknown.

Cable One, Inc./Sparklight, 210 E Earll Dr, Phoenix, AZ 85012, County of Residence:
Maricopa, Attorney: Unknown.
C. Nature of Suit

({ 4.) The nature of this suit is Torts 360-Other Personal-Injury, under Texas-

State Common-Law and Case-Law, per the attached JS 44-Civil Cover Sheet, supra.

Page 2 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page 3of15 PagelD 3

D. Origin
(q 5.) The origin of this suit is as an Original-Proceeding.
E. Cause of Action

({ 6.) The causes of action that this suit arises are under Texas-State Common-

Law and Case-Law: Trespassing and Intentional-Infliction of Emotional-Distress (I.I.E.D.).

F. Requested in Complaint

({ 7.) The relief requested in this complaint is for Nominal, Incidental,
Consequential, & Punitive Damages, both Present & Future, in the form of monetary-

compensation; to be factually-determined by a Jury.
Il. Jurisdiction

({ 8.) Plaintiff claims federal Diversity-Jurisdiction under 28 USC § 1332. This court has
federal diversity-jurisdiction pursuant to 28 USC § 1332, because Plaintiff-Murphy is a
resident/citizen of Colorado; and Defendants-Hernandez & Sisneros are residents/citizens of
Texas, & Defendant Cable-One/Sparklight is a corporate resident/citizen of Arizona. Federal
diversity-jurisdiction is also appropriate, because this action is brought pursuant to 28 USC §

1332, alleging at least $75,000 in monetary-damages suffered, as the amount in controversy.

Page 3 of 15

 
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page 4of15 PagelD 4

This court is authorized to issue the requested monetary-relief pursuant to Texas-State Common-
Law and Case-Law. Subject-Matter Jurisdiction is established by this court over the Defendants,
because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
costs, and is between citizens of different States. See 28 USC § 1332 (a)(1). Personal-Jurisdiction
is established by this court over the defendants, because Defendants-Hernandez & Sisneros
reside in the Northern District of Texas. Borger is a city in Hutchinson-county, and Hutchinson-
county is located in the Northern District of Texas. In addition, all of the events that give rise to
Plaintiff's claims occurred within the Northern District of Texas. Furthermore, Defendant Cable-
One/Sparklight has sufficient minimum-contacts with the forum-State of Texas so as to comply
with the “traditional-conception of fair-play and substantial-justice.” See International Shoe Co.
v. State of Washington, 326 U.S. 310 (1945). It is unfair for a court to assert jurisdiction over a
party unless that party’s contacts with the State in which that court sits are such that the party
“reasonably-expect[s] to be haled into court” in that State. This jurisdiction must “not offend
traditional-notions of fair-play and substantial-justice.” A non-resident defendant may have
minimum-contacts with the forum-State if they 1) have direct-contact with the State; 2) have a
contract with a resident of the State; 3) have placed their product into the stream of commerce
such that it reaches the forum-State; 4) seek to serve residents of the forum-State; 5) have
satisfied the Calder effects-test; or 6) have a non-passive website viewed within the forum-State.
See also McGee v. International Life Insurance Co., 355 U.S. 220 (1957); World-Wide
Volkswagen Corp. v. Woodson, 222 U.S. 286 (1980); and Calder v. Jones, 465 U.S. 783 (1984).
It is respectfully submitted, that in Plaintiff's professional legal-opinion, as an asserted-fact:
Defendant Cable-One/Sparklight has 1) direct-contact with the State of Texas, 2) has a contract

with a resident of the State of Texas, 3) has placed its product into the stream of commerce such

Page 4 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page5of15 PagelID5

that it reaches the forum-State of Texas, 4) seeks to serve residents of the forum-State of Texas,
5) has satisfied the Calder Effects-Test by causing harm within the State of Texas, ~nd/or 6) has
a non-passive website viewed within the forum-State of Texas. Venue is proper in this court,
because Defendants-Hernandez & Sisneros reside in the Northern District of Texas. Borger is a
city in Hutchinson-county, and Hutchinson-county is located in the Northern District of Texas.
In addition, all of the events that give rise to Plaintiff's claims occurred within the Northern
District of Texas. See 28 USC § 1391 (b)(2). 28 USC § 1391(a), (b)(2), & (c)-Venue generally,
provides that: “(a) Applicability of Section.-Except as otherwise provided by law- (1) this section
shall govern the venue of all civil-actions brought in district-courts of the United States; and (2)
the proper-venue for a civil-action shall be determined without regard to whether the action is
local or transitory in nature. (b) Venue in General.-A civil-action may be brought in- (1) a
judicial-district in which any defendant resides, if all defendants are residents of the State in
which the district is located; (2) a judicial-district in which a substantial part of the events or
omissions giving rise to the claim occurred, .... (c) Residency.-For all venue purposes- (1) a
natural-person, ..., shall be deemed to reside in the judicial-district in which that person is

domiciled; ....” See 28 USC § 1391(b)\(1). _

III. Claims

(Count I) (¢ 9.) A. Claim Relating to Trespassing-Texas State-law recognizes a cause
of action for trespass to real-property. Trespass to real-property is an unauthorized-entry upon
the land of another, and may occur when one enters, or causes something to enter, another’s

property. Barnes v. Mathis, 353 S.W.3d 760, 763 (Tex. 2011). There are three elements to a

Page 5 of 15
 

Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page6of15 PagelD 6

trespass cause of action: (1) entry (2) onto the property of another (3) without the property
owner’s consent or authorization. Envtl. Processing Sys., L.C. v. FPL Farming Lid., No. 12-
0905, 2015 Tex. LEXIS 113, at *10 (Tex. February 7, 2015). It is the Plaintiff's burden to prove
that the entry was wrongful, and the Plaintiff must do so by establishing that entry was
unauthorized or without his consent. Jd. at *24. As to standing, the claim for injury to real-
property is a personal-right, which belongs to the person who owned the property at the time of
the injury. See Gleason v. Taub, 180 S.W.3d 711, 713 (Tex. App.- Fort Worth 2005, pet. denied).
Absent an express-provision, the right to sue for trespass does not pass to a subsequent-
purchaser. Jd. Trespass-damages are determined by whether the trespass-injury to the land is
permanent or temporary. Gilbert Wheeler, Inc. v. Enbridge Pipelines (E. Tex.), L.P., 57 Tex.
Sup. J. 1465, 2014 LEXIS 767, *11 (August 29, 2014). The general-rule is that in cases
involving permanent-injury to real-property: the measure of damages is the loss of fair-market
value, while the cost to repair or restore is the proper-measure in temporary nuisance-cases. Id.
Although, in cases of temporary-injury, when the cost to repair or restore exceeds the diminution
in the property’s market-value to such a high-degree that the repairs are no longer economically-
feasible, then the injury may be deemed permanent; and damages are awarded only for the loss
of market-value. /d. Actions for trespass to real-property claims are governed by a two-year
statute of limitations. Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (Vernon 2002); Graham v.
Pirkey, 212 S.W.3d 507, 512 (Tex. App.- -Austin 2006, no pet.). When the two-year period
begins to accrue depends on whether the trespass was temporary or permanent in character. See
Schneider Nat’l Carriers, Inc. v. Bates, 147 S.W.3d 264, 274-75 (Tex. 2004) (stating accrual of
limitations is a question of law). The Texas Supreme-Court has determined that “an injury to

real-property is considered permanent if (a) it cannot be repaired, fixed, or restored, or (b) even

Page 6 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page 7of15 PagelD 7

though the injury can be repaired, fixed, or restored, it is substantially-certain that the injury will
repeatedly, continually, and regularly recur, such that future-injury can be reasonably evaluated.”
Gilbert Wheeler, Inc. v. Enbridge Pipelines (E. Tex.), L.P., 57 Tex. Sup. J. 1465, 2014 LEXIS
767, *11 (August 29, 2014). Conversely, an injury to real-property is considered temporary if (a)
it can be repaired, fixed, or restored, and (b) any anticipated-recurrence would be only
occasional, irregular, intermittent, and not reasonably-predictable, such that future-injury could
not be estimated with reasonable-certainty.” Jd. Whether an injury is permanent or temporary is a

question of law for the court to decide. Jd. at *10.

(q 10.) 1.Allegations-Plaintiff-Murphy incorporates paragraphs 1-8 as if fully
stated herein. On the evening of Sun., Dec. 9, 2018 (12-9-18) at Plaintiff's secondary-residence,
307 Garrett St, Borger, TX 79007; Plaintiff-Murphy suffered a wrongful, unauthorized
Temporary-Trespass by Defendant Cable-One/Sparklight’s off-duty employee, Defendant-
Hernandez, & Defendant-Sisneros, who (1) entered (2) the property of Plaintiff (3) without the
Plaintiff's (i.e., property-owner) consent or authorization. On the evening of Sun., Dec. 9, 2018
(12-9-18) around 7 p.m., Plaintiff-Murphy, a uniformed Correctional-Officer 3 (TDCJ-COID,
saw Defendant-Hernandez’ white Cable-One pickup-truck parked as usual in front of Mr.
Hernandez’ house located at 304 Garrett St, Borger, TX 79007, across from Plaintiffs
secondary-residence. Plaintiff-Murphy noticed a loud football-party across the street at 304
Garrett St., Borger, TX 79007, including a car parked on his curb. About 15 min. later, Plaintiff-
Murphy saw a man urinating on the bush in his front-yard. Plaintiff-Murphy called a noise-
complaint, and the BPD arrived and asked the party-goers to move their car and keep the noise

down. About two-hours later, towards the end of the game (TV-SNF), the man who lives at 302

Page 7 of 15

 
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page 8of15 PagelD 8

Garrett St. marched up Plaintiff-Murphy’s drive-way, presumably intoxicated, and began kicking
& pounding on Plaintiff-Murphy’s front-door saying, “Murphy, get your ass out here, I’m gonna
kill you!” Plaintiff-Murphy frantically called 911 again, and the BPD arrived & interviewed
everyone. Plaintiff-Murphy was so alarmed, because this man (Hispanic-male, 6’ 200#, shaved-
head, 30’s) had never been a guest at Plaintiff-Murphy’s secondary-residence here in Borger.
Plaintiff-Murphy has previously & subsequently seen Defendant-Hernandez driving a white
Cable-One pickup-truck. Defendants-Hernandez & Sisneros were trespassing on Plaintiff's
driveway. Although Plaintiff-Murphy was a Texas Correctional-Officer (i.e., TDCJ-COIV), who
was in uniform at home; Defendant-Hernandez was not a uniformed security-officer for
Defendant Cable-One/Sparklight. As Defendant Cable-One/Sparklight’s apparent-agent acting,
under color of authority, with Defendant Cable-One/Sparklight’s company-truck & clothing,
Plaintiff-Murphy respectfully submits, in his professional legal-opinion, as a factual-assertion
that Defendant Cable-One/Sparklight is vicariously-liable, per the legal-doctrine of Respondeat
Superior, for Trespassing. Therefore, it is respectfully-submitted in Plaintiff's professional legal-
opinion as a factual-assertion that: Defendants made Wrongful-Entry, as a Temporary-Nuisance,
onto Plaintiff-Murphy’s Property without Consent or Authorization. Furthermore, it is
respectfully-submitted in his professional legal-opinion as a factual-assertion that Plaintiff-
Murphy was the sole-owner of the Property at the time, and hereby asserts his personal-right to

complain.

(q 11.) 2. Request for Relief-Wherefore, Plaintiff, Marcus A. Murphy, demands
of Defendants, Compensatory-Relief, and any other relief the court deems appropriate, on this

one individual-claim. This Civil-Complaint seeks compensation for Nominal, Incidental,

Page 8 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page9of15 PagelID9

Consequential, and Punitive Damages. Nominal-Damages (e.g., Actus Reus-the bad-act itself/
Non-economic [Specific]: [$1.00]), suffered by Plaintiff-Murphy and caused by Defendants, are
in the sum-total amount of one dollar ($1.00). Incidental-Damages (e.g., Related te the incident
itself/Economic [General]: Past Mental-Anguish/Pain & Suffering [$10,000.00], suffered by
Plaintiff-Murphy and caused by Defendants, are in the sum-total amount of ten-thousand dollars
& no cents ($10,000.00). Consequential-Damages (e.g., As a consequence of the bad act/Non-
economic [Specific]: Future Mental-Anguish/Pain & Suffering [ie., Emotional stress with
physical-symptoms: $100,000.00], & Loss of Future Earning-Capacity/Lost Wages [i.e., Damage
to Professional-Reputation as a licensed attorney/lawyer: $100,000.00]), suffered by Plaintiff-
Murphy and caused by Defendants, are in the sum-total amount of two-hundred thousand dollars
($200,000.00). Punitive-Damages (e.g., Reprehensible, Extreme, & Outrageous Conduct/Non-
economic [Specific]: [$840,004.00]), suffered by Plaintiff-Murphy and caused by Defendants,
are in the sum-total amount of eight-hundred forty thousand, four-dollars and no cents
($840,004.00). Total-Damages, on this one individual-claim, suffered by Plaintiff-Murphy and
caused by Defendants, are in the sum-total amount of one-million, fifty-thousand, five-dollars

and no cents ($1,050,005.00).

(Count ID) (f 12.) B. Claim Relating to Intentional-Infliction of Emotional-Distress
(I.1.E.D.)-Texas Intentional-Infliction of Emotional-Distress is, admittedly, a “gap-filler/catch-
all” tort applicable only when “a defendant intentionally-inflicts severe emotional-distress in a
manner so unusual that the victim has no other recognized-theory of redress.” Hoffman- -La
Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004). The elements of the tort are: 1. The

Defendant acted intentionally or recklessly; 2. the defendant’s conduct was extreme and

Page 9 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page10o0f15 PagelD 10

outrageous; 3. the conduct caused the plaintiff emotional-distress; and 4. the emotional-distress
was severe. Jd. “Extreme and outrageous conduct” means conduct “so outrageous in character,
and so extreme in degree, as to go beyond all possible-bounds of decency, and to be regarded as
atrocious, and utterly-intolerable in a civilized-community.” Hoffman- -La Roche, 144 S.W.3d at
445; GTE Sw., Inc. v. Bruce, 998 S.W.2d 605, 611 (Tex. 1999). Conduct that does not rise to the
level of conduct-actionable includes insensitive or even rude-behavior, mere-insults, indignities,
threats, annoyances, petty-oppressions, or other trivialities. GTE, 998 S.W.2d at 612. It is for the
court to determine, in the first instance, whether a defendant’s conduct was extreme and
outrageous. Jd. However, when reasonable-minds may differ, it is for the jury to determine

whether the conduct was sufficiently extreme and outrageous to result in liability. Jd.

(q 13.) 1.Allegations-Plaintiff-Murphy incorporates paragraphs 1-8 as if fully
stated herein. On the evening of Sun., Dec. 9, 2018 (12-9-18) at Plaintiff's secondary-residence,
307 Garrett St, Borger, TX 79007; Plaintiff-Murphy suffered a wrongful, unauthorized
Temporary-Trespass by Defendant Cable-One/Sparklight’s off-duty employee, Defendant-
Hernandez, & Defendant-Sisneros, who (1) entered (2) the property of Plaintiff (3) without the
Plaintiff's (i.e., property-owner) consent or authorization. On the evening of Sun., Dec. 9, 2018
(12-9-18) around 7 p.m., Plaintiff-Murphy, a uniformed Correctional-Officer 3 (TDCJ-COIII),
saw Defendant-Hernandez’ white Cable-One pickup-truck parked as usual in iront of Mr.
Hernandez’ house located at 304 Garrett St, Borger, TX 79007, across from Plaintiffs
secondary-residence. Plaintiff-Murphy noticed a loud football-party across the street at 304
Garrett St., Borger, TX 79007, including a car parked on his curb. About 15 min. later, Plaintiff-

Murphy saw a man urinating on the bush in his front-yard. Plaintiff-Murphy called a noise-

Page 10 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page11of15 PagelD 11

complaint, and the BPD arrived and asked the party-goers to move their car and keep the noise
down. About two-hours later, towards the end of the game (TV-SNF), the man who lives at 302
Garrett St. marched up Plaintiff-Murphy’s drive-way, presumably intoxicated, and began kicking
& pounding on Plaintiff-Murphy’s front-door saying, “Murphy, get your ass out here, I’m gonna
kill you!” Plaintiff-Murphy frantically called 911 again, and the BPD arrived & interviewed
everyone. Plaintiff-Murphy was so alarmed, because this man (Hispanic-male, 6’ 200#, shaved-
head, 30’s) had never been a guest at Plaintiff-Murphy’s secondary-residence here in Borger.
Plaintiff-Murphy has previously & subsequently seen Defendant-Hernandez driving a white
Cable-One pickup-truck. Defendants-Hernandez & Sisneros were trespassing on Plaintiffs
driveway. Although Plaintiff-Murphy was a Texas Correctional-Officer (i.e., TDCJ-COIV), who
-was in uniform at home; Defendant-Hernandez was not a uniformed security-officer for
Defendant Cable-One/Sparklight. As Defendant Cable-One/Sparklight’s apparent-agent acting,
under color of authority, with Defendant Cable-One/Sparklight’s company-truck & clothing,
Plaintiff-Murphy respectfully submits, in his professional legal-opinion, as a factual-assertion
that Defendant Cable-One/Sparklight is vicariously-liable, per the legal-doctrine 0: Respondeat
Superior, for Intentional Infliction of Emotional Distress (I.LE.D.). Furthermore, Plaintiff-
Murphy respectfully submits, in his professional legal-opinion, as factual-assertions that: 1. the
Defendants acted intentionally and/or recklessly; 2. the Defendants’ conduct was extreme and
outrageous; 3. the conduct caused Plaintiff-Murphy emotional-distress; and 4. the emotional-
distress was severe, in fact, so outrageous in character, and so extreme in degree, as to go beyond
all possible-bounds of decency, and to be regarded as atrocious, and utterly-intolerable in a
civilized-community. A fortiori, Defendant-Sisneros threatened Plaintiff-Murphy by saying,

“Murphy, get your ass out here, I’m gonna kill you!”

Page 11 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page12o0f15 PagelD 12

(q 14.) 2. Request for Relief-Wherefore, Plaintiff, Marcus A. Murphy, demands
of Defendants, Compensatory-Relief, and any other relief the court deems appropriate, on this
one individual-claim. This Civil-Complaint seeks compensation for Nominal, Incidental,
Consequential, and Punitive Damages. Nominal-Damages (e.g., Actus Reus-the bad-act itself/
Non-economic [Specific]: [$1.00]), suffered by Plaintiff-Murphy and caused by Defendants, are
in the sum-total amount of one dollar ($1.00). Incidental-Damages (e.g., Related to the incident
itself/Economic [General]: Past Mental-Anguish/Pain & Suffering [$10,000.00], suffered by
Plaintiff-Murphy and caused by Defendants, are in the sum-total amount of ten-thousand dollars
& no cents ($10,000.00). Consequential-Damages (e.g., As a consequence of the bad act/Non-
economic [Specific]: Future Mental-Anguish/Pain & Suffering [i.e., Emotional stress with
physical-symptoms: $100,000.00], & Loss of Future Earning-Capacity/Lost Wages |i.e., Damage
to Professional-Reputation as a licensed attorney/lawyer: $100,000.00]), suffered by Plaintiff-
Murphy and caused by Defendants, are in the sum-total amount of two-hundred thousand dollars
($200,000.00). Punitive-Damages (e.g., Reprehensible, Extreme, & Outrageous Conduct/Non-
economic [Specific]: [$840,004.00]), suffered by Plaintiff-Murphy and caused by Defendants,
are in the sum-total amount of eight-hundred forty thousand, four-dollars and no cents
($840,004.00). Total-Damages, on this one individual-claim, suffered by Plaintiff-Murphy and
caused by Defendants, are in the sum-total amount of one-million, fifty-thousand, five-dollars

and no cents ($1,050,005.00).

Page 12 of 15

 
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page13o0f15 PagelD 13

IV. Conclusion

({ 15.) In conclusion, Plaintiff, Marcus A. Murphy, seeks relief for above-said claims in
this matter. I, Marcus Allen Murphy, declare, under penalty of perjury, that I am the Plaintiff in
this action, that I have read this Complaint, and that the information in this Complaint is true and
correct. See, 28 USC § 1746; 18 USC § 1621. Under Federal-Rule of Civil-Procedure (FRCP)
11, by signing below, I also certify to the best of my knowledge, information, and b-lief that this
Complaint: (1) is not being presented for an improper-purpose, such as to harass, cause un-
necessary delay, or needlessly-increase the cost of litigation; (2) is supported by existing-law or
by a non-frivolous argument for extending or modifying existing-law; (3) the factual contentions
have evidentiary-support or, if specifically so identified, will likely have evidentiary-support
after a reasonable-opportunity for further investigation or discovery; and (4) the Complaint

otherwise complies with the requirements of Rule 11.

Respectfully-submitted, this the 7th day of December, 2020.

Marcus A. Murphy, Pro Se Plaintiff
5795 Southmoor Dr Lot 53
Fountain, CO 80817

_ (720) 256-0991; MarcusMurphy 1975@hotmail.com

Page 13 of 15

 
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page14o0f15 PagelD 14

Table of Contents

I. Introduction ({ 1.)
A.Plaintiff-Information ( 2.)
B. Defendant-Information ({ 3.)
C. Nature of Suit ({ 4.)
D. Origin (¢ 5.)
E. Cause of Action ({ 6.)

F. Requested in Complaint ({ 7.)

Il. Jurisdiction ({ 8.)

Ill. Claims
(Count I) (¢ 9.) A. Claim Relating to Trespassing
({ 10.) 1.Allegations
({ 11.) 2. Request for Relief
(Count IT) (¢ 12.) B. Claim Relating to Intentional-Infliction of Emotional-Distress
(1.1.E.D.)
(q 13.) 1.Allegations

(q 14.) 2. Request for Relief

IV. Conclusion (f 15.)

Page 14 of 15
Case 2:20-cv-00282-Z-BR Document1 Filed 12/09/20 Page15of15 PagelD 15

Table of Cases, Statutes, and Other Authorities Cited

Barnes v. Mathis, 353 S.W.3d 760, 763 (Tex. 2011)-p. 5

Calder v. Jones, 465 U.S. 783 (1984)-pp. 4-5

Envtl. Processing Sys., L.C. v. FPL Farming Ltd., No. 12-0905, 2015 Tex. LEXIS 113, at *10
(Tex. February 7, 2015)-p. 6

Gilbert Wheeler, Inc. v. Enbridge Pipelines (E. Tex.), L-P., 57 Tex. Sup. J. 1465, 2014 LEXIS
767, *11 (August 29, 2014)-pp. 6-7

Gleason v. Taub, 180 S.W.3d 711, 713 (Tex. App.- Fort Worth 2005, pet. denied)-p. 6

Graham y. Pirkey, 212 S.W.3d 507, 512 (Tex. App.- -Austin 2006, no pet.)-p. 6

GTE Sw., Inc. v. Bruce, 998 8.W.2d 605, 611 (Tex. 1999)-p. 10

Hoffman- -La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004)-p. 9

International Shoe Co. v. State of Washington, 326 U.S. 310 (1945)-p. 4

McGee v. International Life Insurance Co., 355 U.S. 220 (1957)-p. 4

Schneider Nat’l Carriers, Inc. v. Bates, 147 8.W.3d 264, 274-75 (Tex. 2004)-p. 6

World-Wide Volkswagen Corp. v. Woodson, 222 U.S. 286 (1980)-p. 4

18 USC § 1621-p. 13

28 USC § 1332-pp. 1, 3-4

28 USC § 1391-p. 5

28 USC § 1746-p. 13

Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (Vernon 2002)-p. 6

Federal-Rule of Civil-Procedure (FRCP) 11-p. 13

Page 15 of 15
